Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the terms K-CUP®, BLUETOOTH®, ZIGBEE® and Z-WAVE®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Allowable Subject Matter
Claims 1-26 and 28-51 allowed.
Response to Amendment
The amendment of 05/14/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments as well as the interview.  The remarks then address the previous interpretations and rejections under 35 U.S.C. 112 and note the amendments such that 35 U.S.C. 112(f) is no longer involved and the previous rejections under 35 U.S.C. 112 are resolved.  The remarks also address the previous drawings objections, which are no longer applicable based on the present amendments.  The remarks then address the double patenting rejections.  The remarks note the double patenting rejections and state that Applicant respectfully requests the stay of .
Conclusion
This application is in condition for allowance except for the following formal matters: unelected and withdrawn claim 27 is pending.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 19, 2021